     Case 1:18-cv-03136-RMP        ECF No. 84       filed 02/03/20        PageID.3201 Page 1 of 12



 1
     MATTHEW A. MENSIK, WSBA # 44260                                  HONORABLE ROSANNA
 2   CASEY M. BRUNER, WSBA # 50168                                    MALOUF PETERSON
     WITHERSPOON KELLEY
 3
     422 W. Riverside, Suite 1100
 4   Spokane, WA 99201
 5
     Telephone: 509-624-5265
     Facsimile: 509-458-2728
 6   Email: mam@witherspoonkelley.com
 7          cmb@witherspoonkelley.com
 8
     MATTHEW CROTTY, WSBA #39284
 9   CROTTY & SON LAW FIRM, PLLC
10
     905 W. Riverside Ave., Suite 404
     Spokane, WA 99201
11   Telephone: 509-850-7011
12   Email: matt@crottyandson.com
13
     Counsel for Plaintiff
14

15                        IN THE U.S. DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF WASHINGTON
16

17

18
     MARK PETERSON, an individual,
19                                 Plaintiff,           NO. 1:18-CV-03136-RMP
20
     vs.                                                PLAINTIFF'S RESPONSE TO
21
                                                        DEFENDANTS' MOTION TO
22   CITY OF YAKIMA, a local                            STAY PENDING
23
     governmental entity; TONY                          INTERLOCUTORY REVIEW
     O'ROURKE, an individual human;                     AND REQUEST FOR CHUMAN
24   MARK SOPTICH, an individual                        CERTIFICATION
25   human, and ANTHONY DOAN, an
     individual human,
26

27                                Defendants.
28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 1


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP          ECF No. 84     filed 02/03/20        PageID.3202 Page 2 of 12



 1
            Defendants Doan and Soptich ("Defendants") ask this Court to stay this
 2
     matter and cancel the trial—depriving Mr. Peterson ("Plaintiff") of his day in
 3

 4   Court—based on the legally incorrect assertion that this Court now lacks
 5
     jurisdiction over the First Amendment claims. This is false. Defendants' belief is
 6

 7   based on a misunderstanding and misapplication of Ninth Circuit law. Defendants
 8
     do not have an automatic right to appeal. A notice of appeal based on a denial of
 9

10
     qualified immunity does not automatically or immediately deprive the Court of

11   jurisdiction. Trial must move forward.
12
                               II.     STATEMENT OF FACTS
13

14          Plaintiff has alleged, among other claims, First Amendment retaliation
15
     under 42 U.S.C. § 1983, against Defendants O'Rourke, Soptich, and Doan.
16

17
     Plaintiff also seeks Monell liability against the City of Yakima for the ratification
18   by Defendant O’Rourke of Defendants Soptich’s and Doan’s acts in violation of
19
     the First Amendment; and Monell liability for the City by Defendant O’Rourke
20

21   engaging in the allegedly unconstitutional acts while he was the final policymaker
22
     for the City. ECF No. 1-2.
23

24          All Defendants moved for summary judgment and asked the Court to
25
     dismiss Plaintiff's Complaint. ECF No. 17. Defendants sought, in part, dismissal
26

27

28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 2


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP        ECF No. 84       filed 02/03/20        PageID.3203 Page 3 of 12



 1
     of Plaintiff's § 1983 claims against all three individual Defendants under the
 2
     doctrine of qualified immunity.
 3

 4          On January 23, 2020, the Court denied Defendants' Motion for Summary
 5
     Judgment as to qualified immunity based on disputed issues of material fact. See,
 6

 7   e.g., ECF No. 62 at 41:4-6, 41:12-42:16, 42:17-43:1, 43:12-19, 46:8-14.
 8
            On January 29, 2020, Defendants Doan and Soptich improperly filed a
 9

10
     Notice of Appeal. ECF Nos. 72-75.

11          On January 30, 2020, the Ninth Circuit Court of Appeals issued its briefing
12
     schedule and other deadline. See Mark Peterson v. City of Yakima, et al, Case No.
13

14   20-35070.
15
            On January 31, 2020, the Ninth Circuit Court of Appeals issued the
16

17
     following text order:
18          In addition to all other issues the parties wish to raise in their briefs,
19          the parties shall address the basis of this court’s jurisdiction over this
            appeal. See Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 791-92
20
            (9th Cir. 2018); Maropulos v. Cty. of Los Angeles, 560 F.3d 974, 975
21          (9th Cir. 2009) ("[A]n order denying qualified immunity on the
22
            ground that a genuine issue of material fact exists is not a final,
            immediately appealable order."). The previously established briefing
23          schedule remains in effect. [11580956] (JBS)
24
     Id. (emphasis added).
25

26
            The same day, Defendants Soptich and Doan moved to stay this matter,
27
     asserting that this Court no longer has "jurisdiction" over the First Amendment
28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 3


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP        ECF No. 84       filed 02/03/20        PageID.3204 Page 4 of 12



 1
     claims. Plaintiff now opposes the stay and asks that trial move forward as to all
 2
     claims.
 3

 4                                    III.    ARGUMENT
 5
            Defendants' appeal and related request for a stay are improper. This Court's
 6

 7   order denying summary judgment, ECF No. 62, is not a final order nor
 8
     immediately appealable as it was based on disputed facts. The Court should
 9

10
     exercise its right under Chuman v. Wright, 960 F.2d 104 (9th Cir. 1992), and order

11   that the trial proceed on all claims.
12
     1.     The Court's Order on Summary Judgment is NOT Automatically
13
            Reviewable as a Matter of Right.
14

15          "The filing of a notice of appeal is an event of jurisdictional significance—
16
     it confers jurisdiction on the court of appeals and divests the district court of its
17
     control over those aspects of the case involved in the appeal." Griggs v. Provident
18

19   Consumer Disc. Co., 459 U.S. 56, 58, 103 S.Ct. 400, 74 L.Ed.2d 225 (1982). The
20
     "divestiture of jurisdiction rule is not based upon statutory provisions or the rules
21

22   of civil or criminal procedure. Instead, it is a judge made rule originally devised in
23
     the context of civil appeals to avoid confusion or waste of time resulting from
24

25
     having the same issues before two courts at the same time." United States v.

26   Claiborne, 727 F.2d 842, 850 (9th Cir. 1984) (emphasis added). However, the
27

28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 4


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP        ECF No. 84       filed 02/03/20        PageID.3205 Page 5 of 12



 1
     Supreme Court has since made clear that "[o]nly Congress may determine a lower
 2
     federal court’s subject-matter jurisdiction." Hamer v. Neighborhood Hous.
 3

 4   Services of Chicago, 138 U.S. 13, 138 S.Ct. 13, 17, 199 L.Ed.2d 249 (2017). As a
 5
     result, "jurisdictional" rules derived from sources other than Congress are applied
 6

 7   in a "less stern" manner than true jurisdictional rules. Id.
 8
     2.     Whether Defendants have a right to interlocutory appeal depends on the
 9          basis for the underlying decision.
10
            "We begin with the premise that 'a defendant, entitled to invoke a qualified
11

12   immunity defense, may not appeal a district court’s summary judgment order
13
     insofar as that order determines whether or not the pretrial record sets forth a
14

15   'genuine' issue of fact for trial.'" Rodriguez v. Cty. of Los Angeles, 891 F.3d 776,
16
     791 (9th Cir. 2018) (quoting Johnson v. Jones, 515 U.S. 304, 319, 115 S. Ct.
17
     2151, 2159, 132 L. Ed. 2d 238 (1995)). In Johnson, the Supreme Court held "that
18

19   a defendant, entitled to invoke a qualified immunity defense, may not appeal a
20
     district court's summary judgment order insofar as that order determines whether
21

22   or not the pretrial record sets forth a 'genuine' issue of fact for trial." Johnson, 515
23
     U.S. at 319–20.
24

25
            In 2009, in Maropulos v. Cty. of Los Angeles, 560 F.3d 974, 975 (9th Cir.

26   2009), the Ninth Circuit applied the same rule:
27

28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 5


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP        ECF No. 84       filed 02/03/20        PageID.3206 Page 6 of 12



 1
            Our jurisdiction to hear an interlocutory appeal from denial of
 2          qualified immunity turns on the basis for denial. Under Johnson, an
            order denying qualified immunity on the ground that a genuine issue
 3
            of material fact exists is not a final, immediately appealable order. . . .
 4          We embrace the principle, and encourage all district judges within the
 5
            circuit to articulate the basis upon which they deny qualified
            immunity and, when it is for reasons of sufficiency of the evidence to
 6          raise genuine issues of fact, to spell out the triable issues and why they
 7          preclude immunity before trial.
 8   Maropulos, 560 F.3d at 975-76.
 9
     3.     This Court's Order Denying Summary Judgment as to Qualified Immunity is
10          Based on Disputed Issues of Fact.
11
            Here, the Court denied Defendants' Motion for Summary Judgment on the
12

13   grounds that material issues of fact existed that would preclude the application of
14
     qualified immunity as to the First Amendment Retaliation claims. See generally,
15

16   ECF No. 62 at 41-46.
17
            The Court's decision states the following:
18

19
            "Plaintiff provided circumstantial evidence that he had a reputation
            among City officials for being outspoken regarding City actions and
20          proposals." ECF No. 62 at 41:4-6.
21
            "There is evidence that Mr. Doan, with the assent of Mr. O’Rourke
22          and Mr. Soptich, moved forward with reporting Mr. Peterson as non-
23
            compliant with the fire code re-inspection when Mr. Doan had never
            informed Mr. Peterson that he only intended to inspect the public
24          spaces of the premises or scheduling a time to inspect the entire
25          premises in Plaintiff’s presence." ECF No. 62 at 41:12-16.
26          "Likewise, there is evidence that Mr. Doan, with involvement from
27          Mr. Soptich and awareness of Mr. O’Rourke, shifted course after the
28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 6


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP        ECF No. 84       filed 02/03/20        PageID.3207 Page 7 of 12



 1
            initial November 5, 2013 inspection report and required installation of
 2          a one-hour separation within approximately ninety days without
            investigating whether that requirement and timeframe were reasonable
 3
            or necessary." ECF No. 62 at 41:17-42:2.
 4
            "Plaintiff also provided circumstantial evidence that the individual
 5
            Defendants and the City expressed an animus against him." ECF No.
 6          62 at 42:3-4.
 7
            "Consequently, through a combination of direct and circumstantial
 8          evidence, Plaintiff has established a genuine issue of fact as to the
            personal involvement of Defendants O’Rourke, Soptich, and Doan in
 9
            the prosecution of the alleged violation and as to whether those
10          actions were orchestrated by a final policymaker for the City,
11
            specifically Mr. O’Rourke." ECF No. 62 at 42:17-43:1 (emphasis
            added).
12

13
            "Moreover, there is a genuine issue of material fact as to whether the
            individual Defendants were all integral participants in a constitutional
14          violation even if the actions of each defendant do not rise to the level
15          of a constitutional violation. Keates, 883 F.3d at 1241 (quoting Boyd,
            374 F.3d at 780)." ECF No. 62 at 43:15-19 (internal quotations
16
            omitted, emphasis added).
17
            Ultimately, the Court concluded that it "found genuine issues of material
18

19   fact regarding Plaintiff’s First Amendment retaliation claim and a legally
20
     cognizable claim of a constitutional violation." ECF No. 62 at 44:17-19.
21

22          Therefore, because the facts of this case remain in dispute and the Court's
23
     order denying Defendants' qualified immunity was based on disputed issues of
24

25
     material fact, the Ninth Circuit Court of Appeals does not have jurisdiction to

26   hear the case.
27

28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 7


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP        ECF No. 84       filed 02/03/20        PageID.3208 Page 8 of 12



 1
            As previously discussed, "an order denying qualified immunity on the
 2
     ground that a genuine issue of material fact exists is not a final, immediately
 3

 4   appealable order." Maropulos, 560 F.3d at 975 (emphasis added); see also,
 5
     Johnson v. Jones, 515 U.S. 304, 320, 115 S. Ct. 2151, 2159, 132 L. Ed. 2d 238
 6

 7   (1995); Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 790 (9th Cir. 2018).
 8
     4.     Plaintiff Requests a Chuman Finding and Asks that the Court Proceed to
 9          Trial.
10
            In 1992, the Ninth Circuit Court of Appeals faced the issue of what
11
     jurisdiction the lower court maintains when an appeal was improperly brought.
12

13   Chuman v. Wright, 960 F.2d 104, 104 (9th Cir. 1992). The Ninth Circuit
14
     determined that a lower court may retain jurisdiction in the case that the appeal
15

16   was frivolous. Id. The Ninth Circuit explained: "Recognizing the importance of
17
     avoiding uncertainty and waste, but concerned that the appeals process might be
18

19
     abused to run up an adversary’s costs or to delay trial, we have authorized the

20   district court to go forward in appropriate cases by certifying that an appeal is
21
     frivolous or waived." Rodriguez, 891 F.3d at 791 (citing Chuman, 960 F.2d at
22

23   105) (emphasis added).
24
            Here, there are two undisputed facts:
25

26           The Court's order denying summary judgment as to qualified immunity
              was based on issues of material fact.
27

28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 8


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP        ECF No. 84       filed 02/03/20        PageID.3209 Page 9 of 12



 1
             "[A]n order denying qualified immunity on the ground that a genuine
 2            issue of material fact exists is not a final, immediately appealable order."
              Maropulos, 560 F.3d at 975.
 3

 4          Defendants appeal is premature. After having the case for, at most two
 5
     days, the Ninth Circuit has already warned the Defendants that they must prove
 6

 7
     that jurisdiction is appropriate and warned that appeals based on issues of material

 8   fact are improper and premature. Therefore, Plaintiff asks this Court to find that
 9
     Defendants premature appeal is frivolous and allow trial to continue on all claims.
10

11   5.     Defendants Improper Appeal is Made Solely for the Purpose of Delay and
12
            Increasing the Costs to the Plaintiff.

13          Most troubling is that it is apparent that the City of Yakima and the
14
     individual Defendants are employing this tactic solely to delay and increase the
15
     cost to the Plaintiff—depriving him of his day in court. Ostensibly, the purpose of
16

17   immediate appeal of the doctrine of qualified immunity is "to protect officials
18
     against the burdens of further pretrial proceedings and trial." Johnson, 515 U.S. at
19

20   315. If that were the case, the quickest resolution to this matter would be to move
21
     forward with trial. Allowing the appeal to move forward and staying the trial,
22

23
     would lead to a delay of between 12 months or more. When the Court of Appeals

24   sustains the decision, the parties will return to this Court for trial. Based on
25
     Defendants' dilatory and cost-increasing conduct to date, they will almost
26

27   assuredly appeal again. Tactics and abuses of procedure, such as these, are why
28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 9


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP       ECF No. 84        filed 02/03/20        PageID.3210 Page 10 of 12



 1
     the doctrine of qualified immunity and its immediate appealability are coming
 2
     under increasingly widespread scrutiny. See Solimine, Michael, Are Interlocutory
 3

 4   Qualified Immunity Appeals Lawful?, 94 NOTRE DAME L. REV., 169 (May 2019).
 5
     If protecting government officials from delay and expense was the purpose in
 6

 7   Defendants' appeal, that purpose would be better served by moving through trial
 8
     instead of filing a frivolous appeal that will surely sustain this Court's ruling, only
 9

10
     to come back and try the case.            Furthermore, the expense of trial is not

11   burdensome to any Defendants as all Defendants are covered by insurance.
12
                                     IV.    CONCLUSION
13

14          Defendants have improperly filed a notice of appeal before the Ninth
15
     Circuit Court of Appeals. That court has already warned Defendants that their
16

17
     appeal may be improper. Based on a plain review of this Court's summary
18   judgment order, it is clear that the order is based on disputed issues of fact. Such
19
     an order is not immediately appealable. Therefore, this Court should deny
20

21   Defendants' request for a stay, make a Chuman finding, and allow Plaintiff his day
22
     in Court as to all claims.
23

24   //
25
     //
26
     //
27

28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 10


                                                      422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                      Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP       ECF No. 84        filed 02/03/20        PageID.3211 Page 11 of 12



 1
            Dated this 3rd day of February 2020.
 2
                                                     WITHERSPOON  KELLEY
 3

 4

 5
                                                     By: s/Matthew A. Mensik
                                                     Matthew A. Mensik, WSBA #44260
 6                                                   Casey M. Bruner, WSBA # 50168
 7                                                   mam@witherspoonkelley.com
                                                     cmb@witherspoonkelley.com
 8
                                                     422 W. Riverside Avenue, Suite 1100
 9                                                   Spokane, WA 99201-0300
10
                                                     CROTTY & SON LAW FIRM, PLLC
11

12
                                                     By: Approved Matthew Z. Crotty
13
                                                     Matthew Z. Crotty, WSBA #39284
14                                                   matt@crottyandson.com
                                                     905 W. Riverside Ave, Suite 404
15
                                                     Spokane, WA 99201
16

17
                                                     Counsel for Plaintiff Mark Peterson
18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 11


                                                      422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                      Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 1:18-cv-03136-RMP       ECF No. 84        filed 02/03/20        PageID.3212 Page 12 of 12



 1
                                CERTIFICATE OF SERVICE
 2

 3
            I hereby certify that on February 3, 2020, I electronically filed the
 4
     foregoing with the Clerk of the Court using the CM/ECF system which will send
 5
     notification of such filing to the following:
 6

 7          Attorneys for Defendants:
 8
            Robert L. Christie
 9          Salim Lewis
10          Christie Law Group, PLLC
            2100 Westlake Avenue N., Suite 206
11
            Seattle, WA 98109
12          bob@christielawgroup.com
13
            salim@christielawgroup.com

14

15
                                               s/ Matthew A. Mensik
16
                                               Matthew A. Mensik
17                                             Witherspoon Kelley
                                               422 W Riverside Ave, Ste 1100
18
                                               Spokane, WA 99201
19                                             Email: mam@witherspoonkelley.com
20

21

22

23

24

25

26

27

28
     PLAINTIFF'S RESPONSE TO DEENDANTS' MOTION TO
     STAY PENDING INTERLOCUTORY REVIEW AND
     REQUEST FOR CHUMAN CERTIFICATION - 12


                                                      422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                      Spokane, Washington 99201-0300        Fax: 509.458.2728
